NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
                ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                          v.

                        JOSEPH ARTEAGA, Appellant.

                              No. 1 CA-CR 13-0453
                               FILED 2-27-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-145515-001
            The Honorable Justin Beresky, Judge Pro Tempore

                                    AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz

Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn

Counsel for Appellant
                           STATE v. ARTEAGA
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the
Court, in which Judge Margaret H. Downie and Judge Jon W. Thompson
joined.


W I N T H R O P, Presiding Judge:

¶1            Joseph Arteaga (“Appellant”) appeals the superior court’s
order finding him in violation of probation and reinstating the terms of
probation for a period of two years, expiring on December 31, 2014.
Appellant’s counsel has filed a brief in accordance with Smith v. Robbins,
528 U.S. 259 (2000); Anders v. California, 386 U.S. 738 (1967); and State v.
Leon, 104 Ariz. 297, 451 P.2d 878 (1969), stating that he has searched the
record on appeal and found no arguable question of law that is not
frivolous. Appellant’s counsel therefore requests that we review the
record for reversible error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2
P.3d 89, 96 (App. 1999). In addition, this court has allowed Appellant to
file a supplemental brief in propria persona, but he has not done so.

¶2            We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1), 13-4031, and 13-4033(A) (West 2014). 1 Finding no
reversible error, we affirm.

                FACTS AND PROCEDURAL HISTORY 2

¶3           In August 2012, Appellant was charged with resisting arrest,
a class 6 felony, in violation of A.R.S. § 13-2508 (count one) and
aggravated assault, a class 5 felony, in violation of A.R.S. § 13-1204 (count
two). In November, Appellant negotiated a guilty plea on count two

1     We cite the current Westlaw version of the applicable statutes
because no revisions material to this decision have since occurred.

2      We review the facts in the light most favorable to sustaining the
revocation and reinstatement of probation and resolve all reasonable
inferences against Appellant. See State v. Kiper, 181 Ariz. 62, 64, 887 P.2d
592, 594 (App. 1994).



                                     2
                           STATE v. ARTEAGA
                           Decision of the Court

(amended) attempted aggravated assault on a peace officer, a class six
felony, in violation of A.R.S. §§ 13-1204(A)(8)(a) and 13-1001. The superior
court suspended imposition of sentence and placed Appellant on
probation for two years under the supervision of the Adult Probation
Department (“APD”). At the time Appellant was placed on probation, he
agreed to the following conditions:

      Condition 6: Report to the APD within 72 hours of
      sentencing, absolute discharge from prison, release from
      incarceration, or residential treatment and continue to report
      as directed. Keep APD advised of progress toward case plan
      goals and comply with any written directive of the APD to
      enforce compliance with the conditions of probation.
      Provide DNA testing if required by law.

      Condition 8 - Request and obtain written permission of the
      APD prior to leaving the state.

      Condition 15: Restitution, Fines and Fees:

      PROBATION SERVICE FEE: Count II - $65.00 per month,
      beginning 02/01/2013.

      PROBATION SURCHARGE: Count II - $20.00 payable on
      02/01/2013.

      All amounts payable through the Clerk of the Superior
      Court.

      Condition 16 - Not consume or possess any substances
      containing alcohol.

      Condition 17 - Count II: Complete a total of 24 hours of
      community restitution. Complete a set number of hours per
      month as directed in writing by APD. Complete hours at a
      site approved by the APD.

In December, Appellant signed a review and acknowledgment document
with his probation officer in the adult probation office, indicating that
Appellant understood his probation requirements.

¶4            In January 2013, Appellant reported to TASC for urinalysis
testing, but failed to produce a specimen; he later failed to return for
testing as directed. Appellant also failed to make any restitution



                                     3
                           STATE v. ARTEAGA
                           Decision of the Court

payments beginning in February and, after his initial probation
orientation, did not report to his probation officer as directed. As a result,
a petition to revoke Appellant’s probation was filed in April 2013.

¶5             In June, the superior court held a witness violation and
disposition hearing. Appellant’s probation officer testified regarding
Appellant’s failure to comply with the terms of his probation. Appellant
did not testify or offer evidence. The court found Appellant in violation of
probation and reinstated the terms of probation for a period of two years.
Appellant filed a timely notice of appeal.

                               DISCUSSION

¶6             We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881; Clark, 196 Ariz. at
537, ¶ 30, 2 P.3d at 96. The evidence presented at the probation violation
hearing was substantial and supports the order, and the proceedings
followed the statutory requirements. Appellant was represented by
counsel at critical stages of the proceedings and was given the opportunity
to speak at his probation violation hearing. The proceedings were
conducted in compliance with Appellant’s constitutional and statutory
rights and the Arizona Rules of Criminal Procedure.

¶7            After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the
appeal and of his future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See
State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).
Appellant has thirty days from the date of this decision to proceed, if he
desires, with a pro per motion for reconsideration or petition for review.

                              CONCLUSION

¶8           The superior court’s finding of a probation violation and
reinstatement of probation is affirmed.




                                    :mjt



                                      4